Exhibit 12.1 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Year ended December 31, Six months ended June 30 2010 2011 2012 2013 2014 2015 (Amounts in thousands of dollars) EARNINGS Pre-tax earnings from continuing operations 1,869 (12,610 ) (19,163 ) (15,437 ) (9,955 ) (9,121 ) Add back: Fixed charges 79 78 81 69 74 41 1,948 (12,532 ) (19,082 ) (15,368 ) (9,881 ) (9,080 ) FIXED CHARGES Interest expensed and capitalized 3 4 5 - - 2 Estimate of interest within rental expense 76 75 76 69 74 39 79 79 81 69 74 41 RATIO OF EARNINGS TO FIXED CHARGES FOR F-3 24.58x (12,611 ) (19,163 ) (15,437 ) (9,955 ) (9,121 )
